EX-99.d.1.ii AMENDMENT NO. 2 TO EXHIBIT A OF THE INVESTMENT MANAGEMENT AGREEMENT THIS EXHIBIT to the Investment Management Agreement dated January 4, 2010 (the “Agreement”) between DELAWARE POOLED TRUST and DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust (the “Investment Manager”), amended as of the 21st day of May, 2010 lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund and the date on which the Agreement became effective for each Fund. Fund Name Effective Date Management Fee Schedule (as a percentage of average daily net assets) Annual Rate The Core Focus Fixed Income Portfolio January 4, 2010 0.40% The Core Plus Fixed Income Portfolio January 4, 2010 0.43% The Emerging Markets Portfolio January 4, 2010 1.00% The Focus Smid-Cap Growth Equity Portfolio January 4, 2010 0.75% The Global Fixed Income Portfolio January 4, 2010 0.50% The Global Real Estate Securities Portfolio January 4, 2010 0.99% on the first $100 million 0.90% on the next $150 million 0.80% on assets in excess of $250 million The High-Yield Bond Portfolio January 4, 2010 0.45% The International Equity Portfolio January 4, 2010 0.75% The International Fixed Income Portfolio January 4, 2010 0.50% The Labor Select International Equity Portfolio January 4, 2010 0.75% The Large-Cap Growth Equity Portfolio January 4, 2010 0.55% The Large-Cap Value Equity Portfolio February 26, 2010 0.55% The Real Estate Investment Trust Portfolio (also known as Delaware REIT fund) May 21, 2010 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion The Real Estate Investment Trust Portfolio II January 4, 2010 0.75% The Select 20 Portfolio January 4, 2010 0.75% The Small-Cap Growth Equity Portfolio January 4, 2010 0.75% DELAWARE MANAGEMENT COMPANY,DELAWARE POOLED TRUST A series of Delaware Management Business Trust By:/s/ David P. O'ConnorBy:/s/ Patrick P. Coyne Name: David P. O’ConnorName:Patrick P. Coyne Title:Senior Vice PresidentTitle:President
